Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 1 of 25 PageID #: 1096



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------X
 RAYMOND NEGRON,

                         Plaintiff,
                                                      MEMORANDUM & ORDER
             -against-                                18-CV-5426(JS)(ARL)

 THE SUFFOLK COUNTY POLICE DEPARTMENT;
 GERALDINE HART, the Suffolk County
 Police Commissioner; TIMOTHY D. SINI,
 The Former Police Commissioner; THE
 SUFFOLK COUNTY SHERIFF’S OFFICE;
 ERROL D. TOULON, JR., Suffolk County
 Sheriff; and VINCENT F. DEMARCO,
 Former Suffolk County Sheriff,

                     Defendants.
 -----------------------------------X
 APPEARANCES
 For Plaintiff:      Raymond Negron, Esq., pro se1
                     234 North Country Road
                     Mount Sinai, New York 11766

 For Defendants:         Brian C. Mitchell, Esq.
                         Suffolk County Attorney’s Office
                         100 Veterans Memorial Highway
                         P.O. Box 6100
                         Hauppauge, New York 11788

 SEYBERT, District Judge:

             Plaintiff Raymond Negron (“Plaintiff”) commenced this

 action against the Suffolk County Police Department (“SCPD”); the

 Suffolk    County    Sheriff’s    Office    (the    “Sheriff’s    Office”);




 1 Plaintiff is not entitled the special solicitude normally
 afforded to pro se litigants because he is an attorney admitted
 to practice before the Court and is proceeding in his capacity
 as an attorney. See Tracy v. Freshwater, 623 F.3d 90, 101-02
 (2d Cir. 2010); Goldman v. Rio, No. 18-CV-2343, 2018 WL 2272763,
 at *2 (E.D.N.Y. May 16, 2018).
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 2 of 25 PageID #: 1097



 Geraldine Hart (“Hart”), the Suffolk County Police Commissioner;

 Timothy D. Sini (“Sini”) the former Police Commissioner; Errol D.

 Toulon, Jr. (“Toulon”), the Suffolk County Sheriff; and Vincent F.

 DeMarco     (“DeMarco”),     the    former     Suffolk    County     Sheriff

 (collectively, “Defendants”); asserting constitutional violations

 arising out of the suspension of his Suffolk County pistol license.

 (See Compl., D.E. 1.)      Currently pending before the Court are the

 parties’ cross-motions for summary judgment.             (Defs. Mot., D.E.

 21-1; Pl. Cross Mot., D.E. 23.)              For the following reasons,

 Defendants’ motion is GRANTED and Plaintiff’s motion is DENIED.

                    PROCEDURAL HISTORY AND BACKGROUND

 I.    Plaintiff’s Cross-Motion

             Defendants argue that Plaintiff’s cross-motion must be

 denied because he never sought permission to file a cross-motion,

 as required by the Court’s Individual Rules.                (Defs. Letter,

 D.E. 22; Defs. Sur-Opp., D.E. 26-1, at 1.)         The Court’s Individual

 Rules set forth the procedure parties must follow before filing

 motions for summary judgment.        (Individual Rules, § IV.F.)       There

 is no doubt that Plaintiff violated the Court’s Individual Rules,

 however, the Court “‘has broad discretion to determine whether to

 overlook a party’s failure to comply with’ its individual rules.”

 CIT Bank, N.A. v. Donnatin, No. 17-CV-2167, 2020 WL 248996, at *2

 (E.D.N.Y. Jan. 16, 2020) (quoting Holtz v. Rockefeller & Co., 258

 F.3d 62, 73 (2d Cir. 2001)).        Here, because Plaintiff served his

                                       2
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 3 of 25 PageID #: 1098



 cross-motion with his opposition and “the legal issues raised by

 both   motions     are   identical,    the    Court   finds   no   surprise   or

 prejudice warranting the extremely punitive remedy of striking”

 Plaintiff’s cross-motion.        Id.    Accordingly, the Court considers

 Plaintiff’s cross-motion.

 II.    The Parties’ Rule 56.1 Statements

             Defendants ask the Court to disregard Plaintiff’s Rule

 56.1 Statement submitted in support of his cross-motion because it

 was not previously disclosed.          (See Defs. Sur-Opp., D.E. 26-1, at

 1-2; Pl. 56.1 Stmt., D.E. 23-1.)             Despite Plaintiff’s failure to

 adhere to Local Rule 56.1 and this Court’s Individual Rules, the

 Court does not entirely disregard Plaintiff’s Rule 56.1 Statement.

 After a thorough review of the record and the statements, the Court

 can decipher the facts in dispute.           See Santiago v. Cuomo, No. 12-

 CV-2137, 2019 WL 8587292, at *1 (E.D.N.Y. Sept. 23, 2019).

             Further, in his Rule 56.1 Counterstatement, Plaintiff

 repeatedly responds that he “has no knowledge of any conflicting

 fact(s)” or that “[t]here is no admissible evidence to support or

 disclaim    this    conclusory   statement.”          (See,   e.g.,   Pl.   56.1

 Counterstmt., D.E. 20-1, ¶¶ 4-8, 45.)            “A non-moving party cannot

 raise a material issue of fact by denying statements which the

 moving party contends are undisputed for lack of knowledge and

 information, in part because discovery allows the party opposing

 summary judgment to obtain the facts necessary to determine whether

                                         3
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 4 of 25 PageID #: 1099



 it must admit or deny them.”           Yagudaev v. Credit Agricole Am.

 Servs., Inc., No. 18-CV-0513, 2020 WL 583929, at *3 n.4 (S.D.N.Y.

 Feb. 5, 2020) (internal citation and quotation marks omitted).

 Thus, the Court deems the paragraphs in Defendants’ Rule 56.1

 Statement (Defs. 56.1 Stmt., D.E. 21-2) admitted where Plaintiff

 responds, for example, that he “has no knowledge of any conflicting

 fact(s) (Pl. 56.1 Counterstmt., ¶¶ 4-8).”         Leon v. Dep’t of Educ.,

 No. 10-CV-2725, 2017 WL 6729676, at *1, n.2 (E.D.N.Y. Sept. 29,

 2017) (collecting cases).

             Finally, the Court disregards the legal arguments and

 conclusions improperly asserted in the parties’ respective Rule

 56.1 Statements. (See, e.g., Pl. 56.1 Counterstmt. ¶¶ 9, 47; Defs.

 56.1 Stmt., ¶ 59); LG Capital Funding, LLC v. PositiveID Corp.,

 No. 17-CV-1297, 2019 WL 3437973, at *2 (E.D.N.Y. July 29, 2019),

 R&R adopted, 2019 WL 4564882 (E.D.N.Y. Sept. 20, 2019).

 III. Facts2

             Plaintiff served in the United States Army and Army

 Reserve as a commissioned Judge Advocate and an enlisted Military

 Police from 1986 to approximately 2000 and 2003, respectively.

 (Compl. § III, ¶ L.)      From 1992 through 1996, Plaintiff worked as




 2 The facts are drawn from the parties’ Local Civil Rule 56.1
 Statements consistent with the rulings stated herein. Where the
 parties agree, the Court only cites to Defendants’ 56.1
 Statement and otherwise notes any factual disputes.


                                       4
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 5 of 25 PageID #: 1100



 a United States Immigration Officer and from 1996 through his

 retirement in 1999, as a New York City Fire Department (“FDNY”)

 firefighter.    (Compl. § III, ¶¶ N-O.)       In 1987, the Suffolk County

 Police    Department   Pistol   License     Bureau    (the   “Pistol   License

 Bureau”) issued Plaintiff a pistol license.              (Compl. § III, ¶ H;

 Defs. 56.1 Stmt. ¶ 5.)

             In November 2016, Plaintiff, as an attorney, spoke with

 the Suffolk County District Court Supervising Judge and reported

 that Judge Linda Kevins, a Suffolk County Supreme Court Justice,

 threatened him during a Court appearance.3           (Pl. 56.1 Stmt. ¶ 12.)

 On November 4, 2016, non-party Donna Giordano (“Giordano”), a

 Suffolk County Detective Sergeant in the Criminal Intelligence

 Bureau,    informed     non-party    SCPD     Lieutenant      Joseph    Cahill

 (“Cahill”), the Commanding Officer of the Pistol Licensing Bureau,

 of the “incident” between Plaintiff and Judge Kevins and that

 Plaintiff “may have some PTSD issues.”               (Cahill Dep., Mitchell

 Decl., Ex. A, D.E. 21-5, at 6:20-7:7; Defs. 56.1 Stmt. ¶¶ 2-4.)

 On   November 7, 2016,      Cahill   initiated       a   non-suspension    re-




 3. Although vague, Plaintiff avers that during the Court
 appearance, Judge Kevins told Plaintiff “your turn” while off
 the record and accused him of misrepresentation. (See Pl. 56.1
 Stmt. ¶ 11.) Plaintiff also reported that Judge Kevins’ husband
 had threatened him for his “participation in political
 activities,” including for supporting “DeMarco’s efforts for re-
 election.” (See Pl. 56.1 Stmt. ¶¶ 4-5, 12, 16.) Judge Kevins
 recused herself from the case. (Pl. 56.1 Stmt. ¶ 12.)


                                       5
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 6 of 25 PageID #: 1101



 evaluation4 into Plaintiff’s pistol license.              (Defs. 56.1 Stmt.

 ¶¶ 6, 8.)

             Cahill also received a report prepared by Leonard Badia

 (“Badia”), the Deputy Chief Clerk of the Suffolk County District

 Court, that provided an “assessment and summary” from Badia’s

 interview with Plaintiff (the “Report”).          (Defs. 56.1 Stmt. ¶ 9;

 Report, Mitchell Decl., Ex. C, D.E. 21-7.)            The Report states that

 on November 2, 2016, the Supervising Judge informed Badia that

 Plaintiff    said    he    suffered   from    PTSD,     that   Judge   Kevins

 “trigger[ed]” his PTSD, and that “if and when [Plaintiff] was to

 be in Judge Kevin’s courtroom, ‘there needed to be an extra court

 officer present.’”        (Report at 1.)     Badia met with Plaintiff who

 explained that Judge Kevins’ comments in open court triggered

 Plaintiff to “say inappropriate or even actionable comments to the

 judge.”5    (Report at 1.)       Plaintiff further explained that he

 requested extra court officers because he “found that the presence

 of a uniformed officer reminded him to not act in a way that would




 4 This is an “investigation into a pistol license holder based
 upon information about the pistol license holder that that does
 not rise to the point of suspen[sion]” and investigation.
 (Defs. 56.1 Stmt. ¶ 7.)

 5 Plaintiff testified that Judge Kevins “publicly [said] things
 to question [his] integrity, [ ] calling [him] a liar in front
 of a full courtroom on the record” and that was a “trigger” or
 “stressor.” (Negron Dep., Mitchell Decl., Ex. E, D.E. 21-9, at
 22:14-21.)


                                       6
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 7 of 25 PageID #: 1102



 be counter to his core values and beliefs.”              (Report at 1-2.)

 Badia “scrutinized” Plaintiff’s comments but did not believe that

 they “were an attempt to threaten or intimidate Judge Kevins.”

 (Report at 2.)       Badia recommended that Plaintiff “seek guidance

 and professional assistance” to “appropriately articulate his

 feelings regarding judicial conduct and decisions.”              (Report at

 2.)

             Cahill     suspended      Plaintiff’s    pistol     license     in

 consideration     of   the   Report    and   information      received    from

 Giordano.    (Defs. 56.1 Stmt. ¶¶ 10, 13.)       On November 7, 2016, the

 Pistol Licensing Bureau advised Plaintiff that his pistol license

 was suspended and that he had to surrender his handguns and

 license.6     (Defs. 56.1 Stmt. ¶¶ 15-19.)          Plaintiff spoke with

 DeMarco, then-Suffolk County Sheriff, who suggested that Plaintiff

 surrender his handguns to the Sheriff’s Office Quartermaster.

 (Defs. 56.1 Stmt. ¶¶ 21-22.)          Allegedly, DeMarco stated that if

 the handguns were not surrendered for legal reasons, they would be

 marked for “safe keeping” and Plaintiff could reclaim them “no

 matter what.”     (Defs. 56.1 Stmt. ¶¶ 21-23.)       On November 9, 2016,




 6 Under New York Law, after an individual’s pistol license is
 suspended, “that individual is required to surrender ‘any and
 all firearms, rifles, or shotguns.’” Torcivia v. Suffolk Cty.,
 409 F. Supp. 3d 19, 33–34 (E.D.N.Y. 2019) (quoting N.Y.P.L.
 § 400.00(11)).


                                        7
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 8 of 25 PageID #: 1103



 Plaintiff voluntarily surrendered his handguns to the Sheriff’s

 Office Quartermaster for safe keeping.7         (Defs. 56.1 Stmt. ¶ 20.)

             Plaintiff did not notify the Pistol Licensing Bureau

 that he surrendered his handguns as required by the Suffolk County

 Pistol    License    Information     Handbook     (the   “Pistol     License

 Handbook”). (Defs. 56.1 Stmt. ¶¶ 24-27, 32; see generally Pistol

 License Handbook, Mitchell Decl., Ex. G, D.E. 21-11, at 28.)               On

 November 23, 2016, SCPD members visited Plaintiff at home to ask

 about the status of his handguns.             (Defs. 56.1 Stmt. ¶ 31.)

 Plaintiff provided the SCPD officers with a Sheriff’s Office

 receipt that acknowledged the surrender of his handguns.              (Defs.

 56.1 Stmt. ¶¶ 37-39.)

             Between November 9, 2016 and February 2017, Plaintiff

 never requested that the Sheriff’s Office return his handguns.

 (Defs. 56.1 Stmt. ¶ 41.)       In February 2017, DeMarco arranged for

 Plaintiff to access one of his handguns to qualify for the Federal

 Law Enforcement Officers Safety Act (“LEOSA”)8 at the Suffolk




 7 Plaintiff also argues that he “has been the subject of a series
 of threats,” that began shortly after the suspension of his
 pistol license, and “appear[s] to be closely associated” with
 the events underlying this action. (Pl. 56.1 Stmt. ¶ 29.)
 Plaintiff represents that he received “threatening telephone
 calls and notes in his mailbox that hinted at knowledge of the
 license suspension,” threats to his family, and that the SCPD
 refused to investigate the threats. (Pl. 56.1 Stmt. ¶¶ 29-30.)

 8 LEOSA, detailed infra, established that “qualified retired law
 enforcement officers are allowed to carry concealed firearms
                                       8
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 9 of 25 PageID #: 1104



 County Sheriff’s Department Pistol Range. (Defs. 56.1 Stmt. ¶¶ 39-

 40.)    On February 2, 2017, the Sheriff’s Office issued Plaintiff

 a “Firearms Qualification Record.”        (Firearms Qual. Record, Negron

 Decl., Ex. F, D.E. 23-8, at ECF p. 2.)        The Firearms Qualification

 Record reads that Plaintiff was a retired FDNY member and that he

 received “Firearm Safety” and “Use Of Force” training.                  (See

 Firearms Qual. Record.)        After shooting at the range, Plaintiff

 returned his handgun to the Sheriff’s Office and did not ask for

 its permanent return.      (Negron Dep. at 104:9-105:12.)

             On or around April 19, 2017, Plaintiff asked DeMarco for

 his handguns and was instructed to “call the Quartermaster.”

 (Defs. 56.1 Stmt. ¶¶ 42-43.)       On April 21, 2017, the Quartermaster

 refused to return Plaintiff’s handguns without permission from the

 Pistol Licensing Bureau.       (Defs. 56.1 Stmt. ¶ 44.)        On April 21,

 2017, the Department of the Army issued Plaintiff a “Qualified DoD

 Law Enforcement Officer” identification card (the “LEOSA Card”).

 (LEOSA Card, Negron Decl., Ex. F, D.E. 23-8, at ECF pp. 3-4.)             The

 back of the LEOSA Card reads that:

        For 18 U.S.C. 926C the credential must be accompanied by
        the individual State [Law Enforcement Officer] firearms
        qualification standard. If the State has not established
        a standard, the instructor will certify the officer has
        completed a NRA approved [Course of Instruction/Course
        of Fire] conducted by a State certified firearms
        instructor using the member’s privately owned firearm
        and personally procured ammunition.


 across state lines.” D’Aureli v. Harvey, No. 17-CV-0363, 2018
 WL 704733, at *1 (N.D.N.Y. Feb. 2, 2018).
                                       9
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 10 of 25 PageID #: 1105




 (LEOSA Card at ECF p. 4.)         In August 2017, the Pistol Licensing

 Bureau completed its investigation and reinstated Plaintiff’s

 pistol license.       (Defs. 56.1 Stmt., D.E. 21-4, ¶ 47.)                Between

 April 2017 and August 2017, Plaintiff did not contact the Pistol

 Licensing Bureau to request the return of his handguns.                   (Negron

 Dep. at 126:21-127:6, 128:14-22.)

                           THE PARTIES’ ARGUMENTS

             Defendants seek summary judgment on all of Plaintiff’s

 claims.     Defendants first argue that summary judgment in their

 favor is appropriate to the extent Plaintiff alleges violations of

 the   Second,    Fourteenth,    and    Fourth     Amendments     as    well   as   a

 violation of LEOSA.      (Defs. Br. at 7-17.)         In response, Plaintiff

 clarifies that he does not assert a violation of LEOSA nor a

 violation of the Second Amendment arising out of the suspension of

 his pistol license.         (Pl. Br., D.E. 23-16, at 4.)                 Instead,

 Plaintiff argues two claims:          (1) “Defendants wrongly deprived him

 of his due process rights under the color of law regarding the

 suspension of his license” and (2) Defendants, acting under the

 color of law, violated his Second and Fourth Amendment Rights to

 bear arms and be free from unreasonable seizures of personal

 property    because    under    LEOSA        “Defendants   had    no    authority

 whatsoever to retain Plaintiff’s pistols after Plaintiff demanded

 them back.”     (Pl. Br. at 4.)


                                         10
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 11 of 25 PageID #: 1106



                                     ANALYSIS
 I.    Legal Standards

                Summary   judgment   is    appropriate       where   there    is    “no

 genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.”               FED. R. CIV. P. 56(a).     A genuine

 factual issue exists where “the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party.”                 Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91

 L. Ed 2d 202 (1986).        The movant bears the burden of establishing

 that there are no genuine issues of material fact.                        Gallo v.

 Prudential Residential Servs., L.P., 22 F.3d 1219, 1223 (2d Cir.

 1994).    Once the movant makes such a showing, the non-movant must

 proffer specific facts demonstrating “a genuine issue for trial.”

 Giglio    v.    Buonnadonna   Shoprite         LLC,   No.   06-CV-5191,     2009   WL

 3150431, at *4 (E.D.N.Y. Sept. 25, 2009) (internal quotation marks

 and citation omitted).        Conclusory allegations or denials will not

 defeat summary judgment.         Id.

                In reviewing the record, “‘the court is required to

 resolve    all     ambiguities      and    draw       all   permissible     factual

 inferences in favor of the party against whom summary judgment is

 sought.’” Sheet Metal Workers’ Nat’l Pension Fund v. Vadaris Tech.

 Inc., No. 13-CV-5286, 2015 WL 6449420, at *2 (E.D.N.Y. Oct. 23,

 2015) (quoting McLee v. Chrysler Corp., 109 F.3d 130, 134 (2d Cir.

 1997)).    The Court considers the “pleadings, deposition testimony,


                                           11
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 12 of 25 PageID #: 1107



 answers to interrogatories and admissions on file, together with

 any other firsthand information including but not limited to

 affidavits.”      Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir. 2011).

 II.   Discussion

       A. Claims against the SCPD and the Sheriff’s Office

             Plaintiff’s claims against the SCPD and the Sheriff’s

 Office are DISMISSED with prejudice.           These departments are non-

 suable entities because they are “‘administrative arm[s],’” that

 do “‘not have [ ] legal identit[ies] separate and apart from the

 municipality.’”      Spagnuolo v. Suffolk Cnty., No. 12-CV-4327, 2017

 WL 4326510, at *2 (E.D.N.Y. Sept. 28, 2017), aff’d sub nom.

 Spagnuolo v. Howell, 2020 WL 2488582 (2d Cir. May 14, 2020)

 (quoting Rose v. Cty. of Nassau, 904 F. Supp. 2d 244, 247 (E.D.N.Y.

 2012)); Panzella v. Cty. of Nassau, No. 13-CV-5640, 2015 WL

 5607750, at *5 (E.D.N.Y. Aug. 26, 2015).

             The Court considers that Plaintiff may also assert a

 Section    1983   claim   against   the    municipality,   Suffolk    County,

 pursuant to Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S.

 658, 691, 98 S. Ct. 2018, 2036, 56 L. Ed. 2d 611 (1978).             However,

 as stated supra, Plaintiff represents that he asserts two distinct

 claims and not a Monell claim.            In any event, Plaintiff did not

 respond to Defendants’ arguments regarding municipal liability.9


 9 In his reply, Plaintiff includes a brief “Policy” section.
 (Pl. Reply, D.E. 25, at 5.) However, “[a]rguments raised for
                                       12
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 13 of 25 PageID #: 1108



 (See, e.g., Defs. Br., at 19-20; Defs. Reply, D.E. 24-1, at 8-10;

 Defs. Sur-Opp. at ECF pp. 2 n.1, 4-6.)           Therefore, to the extent

 alleged, this claim is DISMISSED as abandoned.           Lipton v. Cty. of

 Orange, 315 F. Supp. 2d 434, 446 (S.D.N.Y. 2004) (“This Court may,

 and generally will, deem a claim abandoned when a plaintiff fails

 to respond to a defendant’s arguments that the claim should be

 dismissed.”).)

       B. Plaintiff’s Section 1983 Due Process Claim

             Plaintiff alleges a “violation of civil rights under the

 color of law: suspension of Plaintiff’s New York State Pistol

 License”    and    argues   that   the   “evidence    tends    to   show   that

 Defendants used their positions in an arbitrary manner, followed

 no particular procedures, denied Plaintiff any post-deprivation

 opportunity to be heard, and did so as a ‘favor’ to other state

 actors with no regard to Plaintiff” or his rights.             (Pl. Br. at 6,

 4.)

             As a preliminary matter, Plaintiff’s Section 1983 claims

 against    the    individually-named     Defendants   are     DISMISSED    with

 prejudice for lack of personal involvement.            See Grullon v. City




 the first time in a reply brief will generally not be
 considered.” Zsa Zsa Jewels, Inc. v. BMW of N. Am., LLC, 419 F.
 Supp. 3d 490, 521 (E.D.N.Y. 2019). Nonetheless, as concluded
 below, “because Plaintiff has not established any primary
 violations” of Section 1983, his “Monell claims necessarily
 fail.” Mejia v. City of N.Y., No. 17-CV-2696, 2020 WL 2837008,
 at *12 (E.D.N.Y. May 30, 2020)
                                       13
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 14 of 25 PageID #: 1109



 of New Haven, 720 F.3d 133, 138-39 (2d Cir. 2013) (“It is well

 settled that, in order to establish a defendant’s individual

 liability    in   a   suit   brought    under   §   1983,   a   plaintiff   must

 show . . . the defendant’s personal involvement in the alleged

 constitutional deprivation.”).           Other than limited references to

 DeMarco, there is nothing in the record indicating that the

 individually-named Defendants were involved in the decision to

 suspend Plaintiff’s pistol license or with the decision to retain

 his handguns during the suspension.          Thus, the Section 1983 claims

 against the individually-named Defendants are DISMISSED.                       See

 Nguedi v. Caulfield, No. 18-3199, 2020 WL 2192341, at *1 (2d Cir.

 May 6, 2020) (“Because [the plaintiff] failed to present any facts

 of   [defendant’s]     ‘personal       involvement . . . ,’      which   ‘is    a

 prerequisite to an award of damages under § 1983,’ [plaintiff’s]

 claim against the [defendant] fails.”) (quoting Spavone v. N.Y.

 State Dep’t of Corr. Servs., 719 F.3d 127, 135 (2d Cir. 2013));

 Garvin v. Goord, 212 F. Supp. 2d 123, 127 (W.D.N.Y. 2002).

             Even if Plaintiff named the appropriate defendants and

 established their personal involvement, the Section 1983 claims

 are DISMISSED because Plaintiff had an adequate remedy in an

 Article 78 proceeding.        The Fourteenth Amendment provides that no

 state shall “deprive any person of life, liberty, or property,

 without due process of law.”            U.S. CONST. amend. XIV, § 1.           “To

 assert a claim under Section 1983 based on an alleged violation of

                                         14
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 15 of 25 PageID #: 1110



 procedural due process, plaintiff must plead (1) he possesses a

 liberty or property interest protected by the Constitution or a

 federal statute, and (2) he was deprived of that liberty or

 property interest without due process.”         Clavin v. Cty. of Orange,

 620 F. App’x 45, 47-48 (2d Cir. 2015) (summary order) (citation

 omitted).

             Defendants argue that there is no “protectable interest

 in a New York State-issued handgun license” and that Plaintiff had

 an “appropriate available remedy” in an Article 78 proceeding in

 state court.     (Defs. Br. at 9-10.)      Plaintiff responds that he has

 a property interest in (1) holding a New York pistol license and

 (2) “not being in a ‘suspended’ status inasmuch as it would have

 an adverse [e]ffect upon his reputation.”               (Pl. Br. at 11.)

 Plaintiff also argues that there is no “recourse” for challenging

 the Pistol License Bureau’s suspension decision.           (Pl. Reply at 2-

 3.)

             New York Penal Law Section 400.00 “is the exclusive

 statutory mechanism for the licensing of firearms in New York

 State.”    Kachalsky v. Cty. of Westchester, 701 F.3d 81, 85-86 (2d

 Cir. 2012) (internal quotations marks and citations omitted).

 “Licensing officers10 have ‘broad discretion in determining whether


 10“Applications for a firearm license are made to the licensing
 officer in the county where the applicant resides.” Henry v.
 Cty. of Nassau, No. 17-CV-06545, 2020 WL 1185283, at *6
 (E.D.N.Y. Mar. 12, 2020) (citing N.Y.P.L. § 400.00(3)(a)).
                                       15
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 16 of 25 PageID #: 1111



 to issue or revoke a license to possess firearms.’”                 Henry, 2020

 WL 1185283, at *6 (quoting Juzumas v. Nassau Cty., 417 F. Supp. 3d

 178, 181 (E.D.N.Y. 2019)).          Accordingly, “[c]ourts within this

 Circuit    have   held   that   because    a   New   York   State    government

 official’s issuance of a pistol permit is a discretionary act, an

 individual has no property interest in holding such a permit.”

 Johnson El ex rel. Johnson v. DeProspo, No. 19-CV-8426, 2019 WL

 6311882, at *4 (S.D.N.Y. Nov. 22, 2019) (collecting cases); Boss

 v. Kelly, 306 F. App’x 649, 650 (2d Cir. 2009) (summary order).

             While the Court is sympathetic to Plaintiff’s position,

 it need not decide whether Plaintiff has a protected property or

 liberty interest in his pistol license because “[w]hatever level

 of process was due in this case, it was available in the form of

 an Article 78 proceeding before the New York State Supreme Court.”

 Montalbano v. Port Auth. of N.Y. & N.J., 843 F. Supp. 2d 473, 485

 (S.D.N.Y. 2012); DeProspo, 2019 WL 6311882, at *4 (“Courts have

 held that a proceeding under Article 78 of the New York Civil

 Practice Law and Rules is an adequate remedy to challenge decisions

 with respect to firearms licenses.”) (collecting cases).                “It is

 settled law in this Circuit that ‘an Article 78 proceeding provides

 the requisite post-deprivation process--even if a plaintiff failed




 Plaintiff resides in Mount Sinai, New York (located within the
 Town of Brookhaven) and the relevant licensing officer is “the
 commissioner of police of that county.” N.Y.P.L. § 265.00(10).
                                       16
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 17 of 25 PageID #: 1112



 to pursue it.’”        Montalbano, 843 F. Supp. 2d at 485 (quoting

 Anemone v. Metro. Transp. Auth., 629 F.3d 97, 121 (2d Cir. 2011));

 see Sibley v. Watches, No. 19-CV-6517, 2020 WL 2525771, at *11–12

 (W.D.N.Y. May 18, 2020) (collecting cases).

             Here,    Plaintiff    could     have   challenged   his   license

 suspension “as an arbitrary and capricious determination pursuant

 to N.Y. C.P.L.R. § 7803(3), which would have entitled him to a

 full hearing, and possibly a trial, before a New York State Supreme

 Court Justice with the power to annul” Defendants’ suspension

 decision.    Montalbano, 843 F. Supp. 2d at 485 (citations omitted).

 Plaintiff chose not to avail himself of that process and therefore

 he “has not established a violation of Procedural Due Process under

 the Fourteenth Amendment.”       Id.   Therefore, Defendants’ motion for

 summary judgment is GRANTED with respect to Plaintiff’s Section

 1983 due process claim.11        Torcivia v. Suffolk Cty., 409 F. Supp.

 3d 19, 40–41 (E.D.N.Y. 2019) (collecting cases).




 11The Court struggles to follow Plaintiff’s additional argument
 that his Complaint “lies much more in bad-conduct under the
 ‘color of law’ than it does in a due-process claim.” (Pl. Br.
 at 13.) Plaintiff cannot prove a Section 1983 claim by
 emphasizing only Defendants’ alleged “bad-conduct,” without
 more. See Mitchell v. Cty. of Nassau, 786 F. Supp. 2d 545, 555
 (E.D.N.Y. 2011) (to succeed under Section 1983, Plaintiff must
 prove both: (1) a constitutional deprivation and (2) that
 Defendants were “acting under the color of law.”).
                                        17
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 18 of 25 PageID #: 1113



         C. Plaintiff’s LEOSA-Based Claim

              Plaintiff next alleges a violation of his “civil rights”

 under     the   Second,   Fourth,    and   Fourteenth    Amendments     while

 Defendants acted “under the color of law.”           (Pl. Br. at 16.)      He

 also argues that the sole issue is whether “New York State Penal

 Law § 400 supercede [sic] LEOSA, or [vice] versa” and asserts that

 LEOSA grants qualified retired officers the unfettered right to

 possess a concealed weapon, regardless of state licensing laws and

 regulations.      (Pl. Br. at 18-19; Pl. Reply at 3-4.)           Defendants

 argue that LEOSA does not create an individual right actionable

 under Section 1983 (Defs. Br. at 14-17) and that LEOSA does not

 preempt N.Y.P.L. § 400 (Defs. Br. at 13-14; Defs. Reply at 6-8).

              As relevant here, LEOSA states:

         (a) Notwithstanding any other provision of the law of
         any State or any political subdivision thereof, an
         individual who is a qualified retired law enforcement
         officer and who is carrying the identification required
         by subsection (d) may carry a concealed firearm that has
         been shipped or transported in interstate or foreign
         commerce, subject to subsection (b).

 18 U.S.C. § 926C (“Section 926C”).         Congress enacted LEOSA to:

         “[O]verride State laws and mandate that retired and
         active police officers could carry a concealed weapon
         anywhere within the United States.” H.R. Rep. No. 108-
         560 at 3 (2004). Prior to LEOSA, states had inconsistent
         laws with regards to allowing current and former law
         enforcement officers to carry concealed weapons within
         their borders. See id. at 11. While some states
         recognized conceal-carry permits of law enforcement
         officers from other states, many did not. See id.
         Supporters of the bill believed that LEOSA would allow
         retired law enforcement officers “to defend themselves

                                       18
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 19 of 25 PageID #: 1114



       outside their own State from criminals whom they have
       arrested.” Id. at 4.

 Harvey, 2018 WL 704733, at *1.

             First, based on his use of the phrase “under the color

 of law,” the Court considers that Plaintiff may assert a Section

 1983 claim to vindicate an alleged violation of his right to carry

 a concealed firearm under LEOSA.           Courts within this Circuit, as

 well as the Fourth Circuit, the Eleventh Circuit, and nearly every

 other District Court to address the issue, hold that “Congress did

 not intend to create a private cause of action under LEOSA.”

 Johnson v. N.Y. State Dep’t of Corr. Servs., 709 F. Supp. 2d 178,

 186 (N.D.N.Y. 2010); Carey v. Throwe, 957 F.3d 468, 481 (4th Cir.

 2020) (holding same and collecting cases); Burban v. City of

 Neptune Beach, 920 F.3d 1274 (11th Cir. 2019) (same).               In fact,

 Plaintiff “agrees” that LEOSA does not create a private cause of

 action.     (Pl. Br. at 4.)         Therefore, to the extent alleged,

 Plaintiff’s Section 1983 claim based on a violation of LEOSA is

 DISMISSED with prejudice.         See Ramirez v. Port Auth. of N.Y. &

 N.J. (PANYNJ), No. 15-CV-3225, 2015 WL 9463185, at *6 (S.D.N.Y.

 Dec. 28, 2015) (“Congress did not intend to make its violation

 actionable under § 1983.”); see also Johnson, 709 F. Supp. 2d at

 185; Carey, 957 F.3d at 479 (plaintiff’s “claim must fail because

 § 1983 is not an available remedy for purported violations of

 LEOSA.”).


                                       19
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 20 of 25 PageID #: 1115



                Second, even assuming LEOSA established a private right

 enforceable by Section 1983, the Court disagrees with Plaintiff’s

 interpretation that LEOSA grants every qualified retired officer

 the unfettered right to carry concealed handguns. Rather, as aptly

 stated    by    the     Johnson    court,     although   “Congress   explicitly

 intended LEOSA to apply ‘[n]otwithstanding any other provision of

 the law of any State,’ 18 U.S.C. § 926C(a), the statute’s language

 only demonstrates an intent to bar the criminal prosecution of

 retired law enforcement officers who carry concealed firearms in

 interstate commerce.”             Johnson, 709 F. Supp. at 187 (emphasis

 added); accord Carey, 957 F.3d at 480 (“As it stands today, and as

 it   stood     when    Congress    passed     LEOSA, . . . [LEOSA]   generally

 prevent[s]      states    from     prosecuting    out-of-state   officers   who

 choose to carry under a LEOSA-compliant permit already issued.”).

 Here, LEOSA is inapplicable for the simple reason that Plaintiff

 was not criminally charged for carrying a concealed weapon as a

 LEOSA-qualified retired officer.12

                The Court is aware of one out-of-circuit decision that

 held “LEOSA creates an individual right to carry” enforceable by

 Section 1983.         See DuBerry v. D.C., 824 F.3d 1046, 1054 (D.C. Cir.

 2016).       However, not only were facts underlying the DuBerry


 12Plaintiff’s argument that “[p]rosecutors in New York have not
 fared well trying to apply criminal laws pertaining to pistols
 to LEOSA qualified people” underscores this understanding. (Pl.
 Br. at 17.)
                                          20
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 21 of 25 PageID #: 1116



 decision distinct, but the D.C. Circuit acknowledged that “a state

 may retain some discretion, for example to the extent it concludes

 that a retired law enforcement officer seeking to exercise a LEOSA

 concealed-carry      right    is   currently    either    not   physically   or

 mentally capable of being in responsible possession of a firearm,

 see 18 U.S.C. § 926C(c)(5).”          Id. at 1054 (“[T]he issue of any

 discretion [the state] may retain is not before this court.”).

 Thus, DuBerry does not compel a contrary conclusion when assuming,

 without deciding, that the Pistol Licensing Bureau exercised its

 discretion     to   suspend   Plaintiff’s      pistol    license   pending   an

 investigation into claims of PTSD.13

              Third, Plaintiff’s LEOSA claim fails because there is no

 evidence that he approached the Pistol Licensing Bureau with LEOSA-

 compliant    identification.        Indeed,    while     Plaintiff   generally

 alluded to his LEOSA-qualifying status, the record does not reflect

 he was “carrying the identification required by” Section 926C(d)

 at all relevant times.        To obtain concealed carry privileges as a

 qualified retired officer, Plaintiff must have carried both (1) a

 photographic identification card and (2) a certificate of firearms




 13As stated, supra, Plaintiff had an available remedy in an
 Article 78 proceeding to challenge the Pistol Licensing Bureau’s
 decisions and actions.


                                       21
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 22 of 25 PageID #: 1117



 qualification meeting certain criteria.            See Section 926C(d)(2)

 (A)-(B).14

              Here, Plaintiff argues that he was a LEOSA-qualified

 retired officer and cites to his FDNY identification card, the

 LEOSA Card, and the Firearms Qualification Record.              (Pl. Br. at

 18.)    However, while Plaintiff arguably satisfied the first prong

 of LEOSA’s credentialing requirements under Section 926C(d)(2)(A)

 on April 21, 2017, but not before, when the U.S. Army issued the

 LEOSA Card, there is no evidence that he provided the Pistol

 License Bureau with his LEOSA Card.15           Moreover, the LEOSA Card




 14Section 926C(D)(1) is inapplicable because the proffered
 identification cards do not meet the requirements stated
 therein.

 15The Court disagrees that Plaintiff’s FDNY identification card
 satisfies Section 926C(d)(2)(A). (See Negron Dep. at 76:6-15
 (testifying that he would have shown his “FDNY retired card” as
 proof of LEOSA-eligibility.) Under Section 926C(c)(2), “the
 term ‘qualified retired law enforcement officer’ means an
 individual who,” among other things, “was authorized by law to
 engage in or supervise the prevention, detection, investigation,
 or prosecution of, or the incarceration of any person for, any
 violation of law, and had statutory powers of arrest or
 apprehension under” 10 U.S.C. § 807(b) (emphasis added). The
 Court is not aware of any law bestowing firefighters, as peace
 officers, these broad powers. To the contrary, the relevant
 portion of New York City Administrative Code provides, with
 exceptions, that an FDNY member’s “power to make arrests and to
 serve process in criminal actions shall be restricted to cases
 arising under laws relating to fires and the extinguishment
 thereof, and to fire perils.” New York City, N.Y., Code § 15-
 116 (emphasis added). In any event, there is no evidence that
 Plaintiff presented the Pistol License Bureau with his FDNY
 identification card as proof of entitlement to LEOSA protection.


                                       22
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 23 of 25 PageID #: 1118



 alone is insufficient.       The Firearms Qualification Record, issued

 in February 2017, does not indicate that Plaintiff met “(I) the

 active duty standards for qualification in firearms training, as

 established by the State, to carry a firearm of the same type as

 the concealed firearm” or (II) the “standards set by any law

 enforcement agency within that State to carry a firearm of the

 same type as the concealed firearm.”          See Section 926C(d)(2)(B).

 Therefore, Plaintiff did not discharge his obligation under LEOSA

 to carry proper identification and he cannot post-hoc avail himself

 of   LEOSA’s   protections.16       Therefore,    Defendants’    motion   for

 summary judgment is GRANTED and Plaintiff’s LEOSA-based claim is

 DISMISSED.

       D. Plaintiff’s Fourth Amendment Claim

              Plaintiff argues that “Defendants’ reliance on any New

 York State Laws for their decision to withhold Plaintiff’s property

 is a violation of Plaintiff’s Fourth Amendment rights.” (Pl. Reply

 at 3.)    The Fourth Amendment prohibits unreasonable seizures.             A

 seizure “occurs when there is some meaningful interference with an

 individual’s possessory interest in his or her property.”            U.S. v.


 16The Court rejects the argument that Defendants should have
 requested Plaintiff’s credentials or further investigated his
 LEOSA-eligibility because “LEOSA’s privileges are contingent
 upon ‘Qualified Law Enforcement Officers’ fulfilling their
 duties—namely, those requiring proper identification. Those
 duties are Plaintiff’s” and not Defendants’. Rodrigues v. Cty.
 of Hawaii, No. 18-CV-0027, 2018 WL 1902544, at *7 (D. Haw.
 Apr. 20, 2018).
                                       23
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 24 of 25 PageID #: 1119



 Jacobsen, 466 U.S. 109, 113, 104 S. Ct. 1652, 1656, 80 L. Ed. 2d

 85 (1984).     Where an individual consents to surrender property, a

 seizure is reasonable.            Kaminsky v. Schriro, 760 F. App’x 69, 72

 (2d Cir. 2019) (summary order).               Moreover, the “failure to return

 lawfully seized property is not an unreasonable seizure under the

 Fourth Amendment.”         Bello v. Rockland Cty., N.Y., No. 19-CV-3514),

 2020 WL 2319115, at *5 (S.D.N.Y. May 11, 2020) (citation omitted).

              There    is     no     dispute        that    Plaintiff      voluntarily

 surrendered his handguns to the Sheriff’s Office.                        Accordingly,

 the   “continued     retention      of    property        does   not   constitute   an

 additional seizure or transform a lawful seizure into an unlawful

 one.”    Bello, 2020 WL 2319115, at *5; Mallard v. Potenza, No. 94-

 CV-0223,    2007     WL    4198246,      at   *4    (E.D.N.Y.     Nov.    21,   2007).

 Therefore, to the extent alleged, Plaintiff’s Fourth Amendment

 claim is DISMISSED.




                [BOTTOM OF PAGE INTENTIONALLY LEFT BLANK]




                                           24
Case 2:18-cv-05426-JS-ARL Document 28 Filed 06/29/20 Page 25 of 25 PageID #: 1120




                                  CONCLUSION

             For the stated reasons, Defendants’ motion for summary

 judgment    is   GRANTED   and   Plaintiff’s   cross-motion     for   summary

 judgment is DENIED.          Because Plaintiff is proceeding in his

 capacity as an attorney, he will not receive a copy of this

 Memorandum and Order by mail.        The Clerk of the Court is directed

 to mark this case CLOSED.


                                            SO ORDERED.



                                            /s/_JOANNA SEYBERT   ___
                                            Joanna Seybert, U.S.D.J.

 Dated: June   29 , 2020
        Central Islip, New York




                                       25
